DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 5/16/22 including claims 1-93.  Claims 2-4, 7, 12-20, 2-23, 26, 31-39, 41-42, 45, 50-58 are cancelled. Claims 59-93 have been added anew. 

Allowable Subject Matter
Claims 1,5-6,8-11,21,24-25,27-30,40,43-44,46-49 and 59-93 are allowed.
As recited by claim 1;
a default wake-up configuration associated with a discontinuous reception (DRX) operation; monitoring, by the UE during a wake-up signal (WUS) occasion based on the default wake-up configuration, for a WUS from the BS; determining, by the UE, that the WUS was not received from the BS during the WUS occasion; and performing, by the UE, based on the default wake-up configuration, at least one of: . skipping physical downlink control channel (PDCCH) monitoring for a duration associated with the WUS occasion; or PDCCH monitoring for the duration associated with the WUS occasion.
As recited by claim 21;
monitor, during a wake-up signal (WUS) occasion based on the default wake-up configuration, for a WUS from the BS;: determine that the WUS was not received from the BS during the WUS occasion; and perform based on the default wake-up configuration occasion at least one of: skipping physical downlink control channel (PDCCH) monitoring for a duration associated with the WUS occasion; or 4U.S. Application No. 16/947,715Docket No. 49606.653US01 (194607) Response to Non-Final Office Action mailed February 17, 2022 Customer No. 101306 PDCCH monitoring for the duration associated with the WUS occasion.
As recited by claim 40;
code for causing the UE to monitor, during a wake-up signal (WUS) occasion based on the default wake-up configuration, for a WUS from the BS; code for causing the UE to determine that the WUS was not received from the BS during the WUS occasion; and code for causing the UE to perform based on the default wake-up configuration, at least one of: skipping physical downlink control channel (PDCCH) monitoring for a duration
 associated with the WUS occasion; or PDCCH monitoring for the duration associated with the WUS occasion.
As recited by claim 59;
means for monitoring, during a wake-up signal (WUS) occasion based on the default wake-up configuration, for a WUS from the BS; means for determining that the WUS was not received from the BS during the WUS occasion; and means for performing, based on the default wake-up configuration, at least one of: skipping physical downlink control channel (PDCCH) monitoring for a duration associated with the WUS occasion; or PDCCH monitoring for the duration associated with the WUS occasion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liao et al  (US 20200037247  ) discloses In an aspect of the disclosure, a method, a computer-readable medium, and an apparatus are provided. The apparatus may be a UE. The UE attempts to detect a wake-up signal transmitted from a base station and directed to the UE prior to an ON duration in a discontinuous reception (DRX) cycle in Radio Resource Control (RRC) connected mode. The UE refrains from monitoring a down link control channel during the ON duration when the wake-up signal does not trigger the UE to monitor a down link control channel in the ON duration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents /apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647